DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on March 18, 2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010190331.1 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first gate line over the through hole,” as recited in claim 4, line 4, must be shown or the feature(s) canceled from the claim(s).  Applicant’s Fig. 3 shows the first gate line 102 under the through hole 1042.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The abstract of the disclosure is objected to because of the undefined acronym “PPI” (line 9).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraph [0024] appears to be identical to the preceding paragraph [0023].  
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities: “insulting” should be corrected to “insulating” (line 7).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (KR 20140082368 A) in view of Zhao et al. (CN 106773424 A).
Regarding claim 1, Choo shows in Figs. 2, 3 and related text an array substrate (¶ [0043] of the attached English machine translation), comprising: 
a substrate 110 comprising a display area DA and a non-display area NDA, wherein each of two sides (left and right sides in the plan view of Fig. 2) of the display area is provided with a non-display area (¶ [0044]); 
at least a first gate line 112/114/116 (integrally formed) disposed on the substrate and extending from the non-display area on one of the two sides of the display area to the non-display area on the other side of the display area (¶ [0044]); 
at least a second gate line 132/134/136 (integrally formed) correspondingly disposed above the first gate line, wherein an insulating layer 120/130/140/160 is disposed between the second gate line and the first gate line (¶¶ [0045], [0047], [0049] and [0052]); 
at least two via holes 160b/160c disposed on the two sides of the display area and extending through the insulating layer, respectively, and configured to expose parts of the first gate line and the second gate line (¶ [0052]); and 
a first conductive line 174 provided in the via holes and configured to connect the first gate line to the second gate line (¶ [0053]).
Choo does not explicitly disclose the first conductive line is a first metal line.
Zhao teaches in Figs. 3, 4 and related text the first conductive line 309 is a first metal line (e.g., indium tin oxide; ¶ [0047] of the attached English machine translation).
Choo and Zhao are analogous art because they both are directed to displays and one of ordinary skill in the art would have had a reasonable expectation of success to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choo’s array substrate to form the first conductive line to be a first metal line, as taught by Zhao, in order to leverage the technological maturity and ubiquity of indium tin oxide (ITO) as a transparent conductive metal oxide material (Zhao: ¶ [0047], line 333), thereby following Choo’s suggestion to form the connection pattern (i.e., the first conductive line) using a transparent conductive material (Choo: ¶ [0053], lines 347-348).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Choo in view of Zhao shows the insulating layer comprises:
a first insulating layer 120 disposed on the first gate line and the substrate (Choo: Fig. 3; ¶ [0045]); 
a second insulating layer 130 disposed on the first insulating layer and corresponding to the second gate line (Choo: Fig. 3; ¶¶ [0047]-[0048]); 
a third insulating layer 140 disposed on the first insulating layer and the second gate line (Choo: Fig. 3; ¶ [0049]); and 
a fourth insulating layer 160 disposed on the third insulating layer (Choo: Fig. 3; ¶ [0052]).
Regarding claim 3, Choo in view of Zhao shows the via holes comprise a groove 160c and a through hole 160b, the groove is defined in the third insulating layer 
Regarding claim 4, Choo in view of Zhao shows the first metal line is disposed on the fourth insulating layer, one end of the first metal line is connected to the second gate line through the groove, and the other end is connected to the first gate line over the through hole (Choo: Fig. 3; ¶ [0053]).
Regarding claim 5, Choo in view of Zhao shows a semiconductor layer 122 disposed in the display area and situated between the first gate line and the second gate line and corresponding to the second gate line (Choo: Figs. 2, 3; ¶ [0046]).
Regarding claim 6, Choo in view of Zhao shows the first gate line and the second gate line are connected in parallel (Choo: Figs. 2, 3; ¶ [0059]).
Regarding claim 7, Choo in view of Zhao shows the first gate line has a width (e.g., a width of portion 112 in the cross-sectional view of Fig. 3) greater than that of the second gate line (e.g., a width of portion 132 in the cross-sectional view of Fig. 3), and the second gate line has a projection area projected on the substrate and overlapping the first gate line in the display area (Choo: Figs. 2, 3; ¶ [0047], lines 287-288).
Regarding claim 8, Choo in view of Zhao discloses substantially the entire claimed invention, as applied to claim 1 above.
Choo does not explicitly disclose the first gate line is switched to the second gate line by the first metal line in the via holes prior to entering the display area, or the second gate line is switched to the first gate line by the first metal line in the via holes prior to entering the display area.

Choo and Zhao are analogous art because they both are directed to displays and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Choo in view of Zhao with the specified features of Zhao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Choo in view of Zhao to switch the first gate line to the second gate line by the first metal line in the via holes prior to entering the display area, or to switch the second gate line to the first gate line by the first metal line in the via holes prior to entering the display area, as taught by Zhao, in order to provide a display panel having a narrow frame (Zhao: ¶ [0046], lines 318-320 and ¶ [0047], lines 328-330), which enables the non-display area to be minimized and the display area to be maximized.
Regarding claim 9, Choo in view of Zhao discloses substantially the entire claimed invention, as applied to claim 1 above.
Choo does not explicitly disclose the first gate line is made of a material comprising aluminum, copper, or a metal alloy material; and/or the second gate line is made of a material comprising aluminum, copper, or a metal alloy material; and/or the 
Zhao teaches in Figs. 3, 4 and related text the first gate line is made of a material comprising aluminum, copper, or a metal alloy material; and/or the second gate line is made of a material comprising aluminum, copper, or a metal alloy material; and/or the first metal line 309 is made of a material comprising aluminum, copper, or a metal alloy material (e.g., indium tin oxide comprises an alloy of a first metal, indium (In), and a second metal, tin (Sn); ¶ [0047]).
Choo and Zhao are analogous art because they both are directed to displays and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Choo in view of Zhao with the specified features of Zhao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Choo in view of Zhao to form the first gate line of a material comprising aluminum, copper, or a metal alloy material; and/or to form the second gate line of a material comprising aluminum, copper, or a metal alloy material; and/or to form the first metal line of a material comprising aluminum, copper, or a metal alloy material, as taught by Zhao, in order to improve the transparency of the non-display area by forming the first metal line from a technologically mature, ubiquitous transparent conductive material, namely indium tin oxide (ITO) (Zhao: ¶ [0047], line 333), thereby enabling the array substrate to be utilized in a transparent display (e.g., a heads-up display).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 10, Choo in view of Zhao discloses a display panel, comprising the array substrate of claim 1 (Choo: ¶ [0054]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference N (KR 20060092712 A) is cited as being related to an array substrate and a display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER M ALBRECHT/Examiner, Art Unit 2811